 


113 HR 4044 IH: Child Tax Credit Restoration Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4044 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Mr. Braley of Iowa introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the child tax credit for 2 years. 
 
 
1.Short titleThis Act may be cited as the Child Tax Credit Restoration Act of 2014.  
2.Temporary modification of child tax credit 
(a)In generalSection 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:  
 
(g)Special rules for 2014 and 2015In the case of any taxable year beginning in 2014 or 2015— 
(1)Increased credit per childSubsection (a) shall be applied by substituting $2,000 for $1,000. 
(2)Increased refundabilitySubsection (d)(1)(B)(i) shall be applied by substituting 30 percent for 15 percent. . 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.  
 
